HOPKINSOX, District Judge.
It is incumbent on the libellants to show that this was a maritime contract, or that the services performed by them were maritime. The courts, from the convenience of the jurisdiction in such eases, have gone a great way in considering services on board of a vessel to be maritime, although, strictly speaking, the persons were not mariners, nor eiuployéd in the navigation of the vessel. Their cooks, carpenters, stewards, and even surgeons have been allowed to sue in the admiralty as mariners, or as persons rendering maritime services under a maritime contract. The broadest principle, however, that has yet been recognized is, that the services rendered must be necessary, or. at least, contribute to the preservation of the vessel, or of those whose labour and skill are employed to navigate her. Thus a carpenter is required' for the preservation and repair of the ship, in case of accident; the cook and steward to feed the crew; the surgeon to attend to their health and minister to the sick. This, certainly, is opening a ground sufficiently extensive for every case’that, with any reason or under any pretence, can be considered as a case of maritime service. But to obtain á jurisdiction over the claim of these libellants, we must go much beyond that limit. The contract was expressly for services having nothing to do with the navigation or preservation of the boat or her crew, and, in truth, were required only at times when the boat was at rest, and employed as a place for the exhibition of curiosities. They did sometimes work, but at their own will and pleasure. They took up an oar when tired of the fiddle bow, and handled a sail as a change from their music books.
The libel must be dismissed, and, if wages are due to the libellants, they may be recovered in another place.
Decree. That the libel be dismissed with costs.